Name: Commission Regulation (EEC) No 3767/89 of 14 December 1989 fixing additional amounts for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/32 Official Journal of the European Communities 15. 12. 89 COMMISSION REGULATION (EEC) No 3767/89 of 14 December 1989 fixing additional amounts for poultrymeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Regula ­ tion (EEC) No 1235/89 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (3), as last amended by Regulation (EEC) No 3116/89 (4); Whereas the offer price must be determined for all imports from all third countries ; whereas, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third coun ­ tries, a second offer price must be determined for exports from these other countries ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for poultrymeat products other than slaughtered poultry and halves or quarters indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regu ­ lation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regu ­ lation which appear in the said Annex. Article 2 This Regulation shall enter into force on 15 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. O OJ No L 128, 11 . 5. 1989, p. 29. (J) OJ No 129, 28. 6. 1967, p. 2577/67. (4) OJ No L 300, 18 . 10 . 1989, p. 10. 15 . 12. 89 Official Journal of the European Communities No L 365/33 ANNEX to the Commission Regulation of 14 December 1989 fixing additional amounts for poultry ­ meat products (ECU/100 kg) CN code Origin of imports (') Additional amount 0207 39 31 0207 42 10 01 01 20,00 20,00 (') Origin : 01 Yugoslavia.